Title: To Thomas Jefferson from Samuel Hammond, 28 May 1806
From: Hammond, Samuel
To: Jefferson, Thomas


                        
                            St Louis 28th. May 1806
                        
                        The Inclosed papers will Shew you an event which has lately Occurred here which I regret Very much indeed—I
                            should not Take upon myself to address you upon the Subject but leave that task to those whose immedeat duty it is, but I
                            think I have seen a Disposition manifested by the Executive here to Give to the Circumstance the most unfavourable
                            appearance on the part of Mr. Hammond who Unfortunately has had a part in the Affair; the Copy of the inquest will Save
                            the Necessity for further Comments as to the death of the Indian; & as the Governor in a letter Directed to the Atty
                            Genl States the disposition of the Indians to be different from what I have understood they had manifested in their
                            Counsels upon the Occasion, I cover a Certifycate on that Subject, these are all the Observations I have time or feel
                            disposed to make at present upon this unpleasant affair, & Shall only add that I am with the utmost Respect, &
                            High Consideration
                  Your Mo: Ob: Hble. Servant
                        
                            S: Hammond Senr.
                     
                        
                    